SIXTH SUPPLEMENTAL INDENTURE SIXTH SUPPLEMENTAL INDENTURE, dated as of August 29, 2008, among Canwest Media Inc. (“CMI”), The New Republic, LLC (the “New Guarantor”), and The Bank of New York Mellon, as trustee (the “Trustee”). WHEREAS, CanWest Media Inc., a predecessor of CMI, the guarantors thereunder and the Trustee are parties to that certain indenture, dated as of November 18, 2004 (as amended and supplemented to the date hereof, the “Indenture”); WHEREAS Section 8.01 of the Indenture permits CMI and any Guarantor, when authorized by a Board Resolution of each of them, and the Trustee to supplement the Indenture without notice to or consent of any Noteholder to add a Guarantor; WHEREAS, on August 29, 2008, the New Guarantor guaranteed the indebtedness of CMI under the credit agreement dated as of 13 October 2005, between, inter alia, CMI, as borrower, the New Guarantor, as guarantor, such other guarantors as are from time to time party thereto, The Bank of Nova Scotia, as administrative agent, lead arranger and joint bookrunner and the lenders from time to time party thereto (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”). WHEREAS, it is necessary for the New Guarantor to provide a Guarantee (as defined in the Indenture) under the Indenture in accordance with Sections 4.14 and 11.04 thereunder; WHEREAS, the Board of Directors of CMI and the Management Committee of the New Guarantor have authorized this Sixth Supplemental Indenture; and WHEREAS, all things necessary to make this Sixth Supplemental Indenture a valid supplement to the Indenture according to its terms and the terms of the Indenture have been done. NOW, THEREFORE, each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Notes: ARTICLE I GUARANTEES Section 1.1The New Guarantor hereby expressly assumes the obligations of a Guarantor under the Indenture, as evidenced by this Sixth Supplemental Indenture and its execution of a Guarantee in the form required under the Indenture. Section 1.2In accordance with Section 4.14 of the Indenture, the Guarantee of each New Guarantor provided under Section 1.1 hereunder shall be automatically and unconditionally released and discharged, without any further action required on the part of the Trustee or any Holder of Notes, upon: (1)the unconditional release of such New Guarantor from its liability in respect of the Indebtedness under the Credit Agreement; or 1 (2)any sale or other disposition (by merger or otherwise) to any Person that is not a Restricted Subsidiary of a controlling interest in, or all or substantially all of the assets of, such New Guarantor, provided that: (a)such sale or disposition of such controlling interest or assets is otherwise in compliance with the terms of the Indenture; and (b)such assumption, guarantee or other liability of such New Guarantor has been released by the Holders of the Other Indebtedness so guaranteed. ARTICLE II OTHER PROVISIONS Section 2.1All capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Indenture. Section
